Citation Nr: 1737364	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO. 13-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran honorably served on active duty from July 1977 to July 1980. He also had active duty service from December 1980 to April 1984, which was a period of service determined to be dishonorable for VA compensation purposes in a February 2017 administrative decision.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2015, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims for service connection on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to a compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current left knee disability, to include osteoarthritis.

2. Symptoms of osteoarthritis of the left knee were not shown in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

3. The Veteran's current left knee disability is not related to his military service.

4. The Veteran has a current right knee disability, to include osteoarthritis.

5. Symptoms of osteoarthritis of the right knee were not shown in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6. The Veteran's current right knee disability is not related to his military service.

7. The Veteran had right ear hearing loss disability noted on entry. 

8. The Veteran's right ear hearing loss disability was not aggravated beyond natural progression by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Arthritis and hearing loss (an organic disease of the nervous system) are chronic disabilities listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knees

The Veteran contends that he has left knee and right knee disabilities that are caused by or related to military service. In a December 2011 statement, the Veteran asserted that his knees have been getting stiff and attributed it to jumping out of helicopters in service from 1977 to 1980. In a March 2012 Application for Compensation (VA Form 21-526), the Veteran contended that training, particularly repelling exercises, and jumping out of helicopters with combat gear in service caused his bilateral knee disability. In a February 2013 Notice of Disagreement (NOD), the Veteran contended that his current knee disabilities are due to wear and tear as he aged caused by training exercises including repelling and jumping out of helicopters with full combat gear. 

The Veteran has a diagnosis of bilateral degenerative joint disease / osteoarthritis of the knees, as indicated in a March 2013 VA examination report. The Veteran was first diagnosed with severe osteoarthritis of the right knee and milder osteoarthritis of the left knee following x-ray and magnetic resonance imaging (MRI) by VA in December 2011 and January 2012.

A review of the Veteran's service treatment records indicates that the Veteran was not treated or diagnosed for symptoms of a left or right knee disability. The Veteran's September 1980 entrance examination, which was only months after the Veteran's July 1980 separation from his first period of service, revealed normal bodily systems including the lower extremities, feet, and other musculoskeletal systems. The Veteran was assigned a "1" rating assessing lower extremities under the PULHES profile system, indicating a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). The Veteran also denied swollen or painful joints; broken bones; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; foot trouble; and "trick" or locked knee in the accompanying report of medical history. Moreover, the Veteran himself denied that he had any complaints, treatment, or diagnosis for his knees during service in a February 2013 NOD. The evidence does not show that the Veteran had arthritis of either knee in service or that it manifested to a degree of 10 percent disabling or more within one year from his July 1980 separation from his first period of service and a presumption of service connection based on the chronicity of arthritis is not appropriate. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's medical record, VA and private, have shown complaints related to the left lower extremity as early as November 2004. A November 2004 private medical record reflects that the Veteran was seen in the emergency room for cellulitis of the left leg. A December 2004 private medical record indicated that the Veteran complained of a sore left knee that he attributed to arthritis. A physical examination of his extremities revealed that the left medial thigh showed a crusted lesion about 6mm across. There was minimal surrounding erythema but no induration, tenderness, or drainage. The skin and surrounding tissues appeared normal. The Veteran had normal range of motion of the left leg. In a February 2010 private medical record, the Veteran complained of left ankle pain and stated that he slipped on ice approximately two weeks prior.

The Veteran first made complaints related to the right lower extremity in a September 1996 private medical record that indicates the Veteran had a puncture wound in the right lower leg. In a March 1998 private medical record, the Veteran complained of right knee pain and stated that the pain started in May 1997 while he was playing basketball. He indicated that the right knee "gave out" again. The Veteran's right knee was swollen and he reported that it was "like it has fluid in it." The physician indicated that the right knee was dislocated. The Veteran had a follow-up visit a few days later for the physician to check on the knee dislocation. The Veteran reported that the knee felt a lot better and continued to use a knee brace. A May 1998 private medical record indicates that the Veteran had an operation performed on his right knee, specifically partial medial and lateral meniscectomies. The examiner noted the Veteran had torn his medial and lateral menisci and ACL of the right knee. The physician noted that 18 months prior to the operation, the Veteran sustained a severe injury to his right knee and that the Veteran worked as a roofer and that his knee had been bothering him. In an October 2002 private medical record, the Veteran reported right knee pain. He stated that it had gotten worse since the months prior. 

In a December 2011 VA medical record, the Veteran complained of pain in both knees bilaterally. The right knee was swollen more than the left and "locked up" sometimes when walking. The Veteran was diagnosed with severe osteoarthritis of the right knee and milder osteoarthritis of the left knee following x-ray imaging and MRI by VA in December 2011 and January 2012. A September 2012 VA medical record indicates that the Veteran's knees had range of motion within normal limits bilaterally. The Veteran wore knee braces but did not have effusion, pain or asymmetry and walked without a limp.

During the March 2013 VA examination, the Veteran denied any type of knee treatment on admission and discharge. He stated that he believed his arthritis was caused by training in service including jumping out of planes two to three times a week and while in the field four to five times a month at least six months per year. The Veteran denied any specific injury and reported carrying heavy gear on his back quite frequently in service.

The Veteran indicated that after service, he worked as a butcher on the "kill floor" of a meat processing facility which required moving up and down ladders. Subsequently, the Veteran did construction work, specifically concrete and roofing. 

The Veteran reported that his bilateral knee pain did not start until 1995, which is almost 15 years post separation from his first period of service in July 1980. 
	
The VA examiner opined that it was less likely than not that the Veteran's bilateral knee disability incurred in or was caused by or related to service. The examiner provided the rationale the Veteran's entire service treatment records are negative for a bilateral knee complaint, condition, or injury of any kind or secondary to jumping and combat gear. The examiner also cited to a private treatment record that references a significant motor vehicle accident in 1994; although joint involvement from the accident is unknown. He also stated that the record also clearly documents a roofing injury around 1997 which lead to the Veteran's 1998 right knee surgery. The examiner noted that the Veteran was not seen again for right knee pain until 2002 and left knee pain in 2004 and VA records document knee pain for the first time in 2011. Further, the examiner elaborated that while the Veteran has confirmed arthritis, it was never correlated to a military injury, job, or event; that knee pain was not identified until almost 15 years after service; and attributed the arthritis likely to civilian employment and the resulting injury/surgery. 

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. The Veteran has attempted to establish a nexus through his own lay assertions that his left and right knee disabilities are caused by or related to his military service, including wear and tear on the knees, however, the Veteran is not competent to offer opinions as to the etiology of his left and right knee disabilities. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of degenerative joint disease / osteoarthritis requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. 

The Board has considered evidence that showed that the Veteran did not have a left or right knee disability including degenerative joint disease / osteoarthritis or even complaints of knee pain until nearly 15 years after his first period of service. The Veteran has not offered probative and competent medical evidence to support his assertions on medical etiology. Further, the Veteran had subsequent injuries to his right and left legs and right knee following service. The Board finds that the Veteran's left knee and right knee disabilities did not manifest in service, and that it is not etiologically related to his active duty military service. Accordingly, service connection for a left knee disability and a right knee disability are not warranted.

The preponderance of the evidence is against the claims of service connection for left and right knee disabilities, to include degenerative joint disease / osteoarthritis, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In this type of case, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If a presumption of aggravation under section 1153 arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

The Veteran's July 1977 entrance examination reflects that his right ear had a hearing loss disability for VA purposes. See 38 C.F.R. § 3.385. Thus, a right ear hearing loss disability was documented on the entrance examination, and the Veteran is not presumed sound as to any hearing impairment or defect in the right ear. At this point, the Veteran cannot bring a claim for service incurrence for such disability, but only for service aggravation. See Paulson, 7 Vet. App. at 468. The Board notes that the Veteran has conceded he had a right ear hearing loss disability prior to service. Thus, there is no disagreement as to this finding.

The Board has reviewed the evidence and finds that the pre-existing right ear hearing loss disability was not aggravated during service. There is no separation examination of record from the Veteran's first period of service, but there is an entrance examination for the Veteran's second period of service that was conducted in September 1980, which was two months after his first period of service. There, some of the puretone thresholds were slightly higher and some were slightly lower than the 1977 entrance examination. Hearing loss was documented under summary of defects and diagnosis. A November 1980 letter from the Veteran's commanding officer granted him a BUMED waiver to be allowed to re-enlist into service. The Veteran was permanently medically rejected at the Armed Forces Examining and Entrance Station (AFEES) in San Diego, California on September 15, 1980 for hearing loss. The letter indicates that the doctor at AFEES recommended a waiver be granted since the hearing loss was not of an extreme nature and that the Veteran stated that he had hearing loss since early childhood and that it had no significant effect on his performance.

VA obtained a medical opinion in November 2012. During that examination, the Veteran admitted that he had significant pre-existing hearing loss prior to service and that he lied about his hearing loss during his first enlistment examination. The Veteran also reported that he attended the School for the Deaf as a child due to hearing loss in both ears with the right ear worse than the left and that he wore a hearing aid on the left ear as well. When asked about the BUMED waiver regarding his significant hearing loss at the time of enlistment for his second period of service, the Veteran reported that he "leveled" with the enlistment officer about being deaf in the right ear since birth, having significant hearing loss in the left ear, and about attending the School for the Deaf as a child. The examiner indicated that right ear hearing loss existed prior to service in his examination report. 

After reviewing the claims file, performing an audiological examination, and interviewing the Veteran, the examiner opined that the Veteran's present hearing loss is not caused by, a result of, or related to his military service, and that it was clearly related to hearing loss which he had since birth or very early childhood. The examiner cited to comments made about the Veteran's speech quality at the time of his first enlistment. The examiner also opined that the Veteran's preexisting right ear hearing loss was not aggravated beyond normal progression in military service. The examiner provided the rationale that the Veteran had substantial hearing loss in both ears at the time of entrance and that he attended the School for the Deaf as a child for a deaf right ear and a hearing impaired left ear. The Board finds that the opinion establishes by clear and unmistakable evidence that the Veteran's right ear hearing loss disability was not aggravated during service. 

The November 2012 VA examination report provides competent and probative evidence that weigh against the Veteran's claim because the VA examiner provided a medical opinion that the disability was not aggravated during service. There is no competent evidence that refutes this opinion. 

The Board has also considered lay statements from the Veteran. In a December 2011 statement, the Veteran contended that his hearing loss was caused by his involvement in air freight operations in Marine Corps Air Station El Toro from 1981 to 1983. In a July 2015 statement, through his representative, the Veteran contended that while he had right ear hearing loss before entering active duty, the exposure to acoustic trauma during service aggravated the condition and that hearing loss is a neurological disorder that is subject to service connection on a presumptive basis if identified within one year.

The Veteran had a right ear hearing impairment noted on entry; therefore the Veteran cannot bring a claim for service incurrence, but may bring a claim for service-connected aggravation of that disorder. Paulson, 7 Vet. App. at 468. A February 2017 administrative decision also determined that the Veteran's service from December 1980 to April 1984 is not honorable for VA purposes and therefore is a bar to benefits under the provisions of 38 C.F.R. § 3.12(c)(2). As the claimed cause of his right ear hearing loss, acoustic trauma from 1981 to 1983, falls into his second period of service, the Veteran is barred from benefits due to such event and further discussion is not necessary.

In sum, a right ear hearing loss disability was noted upon enlistment, and a VA examiner determined that it was not permanently aggravated during service.  The Veteran has not provided competent evidence to establish that the right ear hearing loss was aggravated during service. Thus, the only competent evidence of record is against the Veteran's claim. Accordingly, the evidence shows Veteran's right ear hearing loss disability existed prior to service and was not aggravated during service.

The preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to a compensable disability rating for left ear hearing loss.

In November 2014 and June 2015 statements, the Veteran asserted that his left ear hearing loss had gotten since his last VA examination. The Board remanded the Veteran's claim in October 2015 to afford the Veteran a VA audiological examination to determine the severity of his left ear hearing loss. Attempts to contact the South Dakota State Penitentiary to arrange a VA examination were made in December 2016, January 2017, and February 2017. A representative from the penitentiary notified the RO that the Veteran would not be allowed to leave the prision for a VA examination and that the South Dakota Penitentiary does not have the capability to perform audiological examinations.

In a January 2017 statement, the Veteran's representative contends that not all of the remand directives from the October 2015 Board decision have been accomplished, specifically as of the time of the statement, the AOJ was attempting to coordinate a VA examination for the Veteran, there was no administrative decision addressing the second period of service, and there was no Supplemental Statement of the Case (SSOC) considering the expanded record. The administrative decision and SSOC were completed in February 2017 in compliance with the Board remand directives. As discussed above, the RO had made attempts to arrange a VA examination for the Veteran's left ear hearing loss while he was incarcerated but were not successful. The record indicates that the Veteran is no longer incarcerated. Therefore the Board finds that another remand is warranted to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left ear hearing loss disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his service-connected left ear hearing loss disability. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. All necessary diagnostic testing and evaluation should be performed. The examiner should identify and describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left ear hearing loss disability.

2. After the above is complete, readjudicate the Veteran's claim for a higher evaluation. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


